
	
		I
		111th CONGRESS
		1st Session
		H. R. 2528
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  credit period for certain open-loop biomass facilities.
	
	
		1.Extended credit period for
			 certain open-loop biomass facilities
			(a)In
			 generalClause (ii) of
			 section 45(b)(4)(B) of the Internal Revenue Code of 1986 is amended by striking
			 5-year period and inserting 10-year
			 period.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply with respect to electricity produced and sold after
			 December 31, 2009.
			
